Case 2:19-cr-00195-SPC-NPM Document 63 Filed 06/11/20 Page 1 of 2 PageID 201



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


UNITED STATES OF AMERICA

V.                                                Case No. 2:19-cr-195-FtM-38-NPM

AUSTIN DEERWESTER RIDLEY
_____________________________/

                                 FINAL ORDER OF FORFEITURE 1

        Before the Court is the United States’ Motion for Final Order of Forfeiture of a

Canon Pixma Printer, Model TS3122, Serial Number KMCW70364, and a Canon

Pixma Printer, Model MG2522, Serial Number AFMV91433, pursuant to 21 U.S.C.

§ 853(n)(7) and Rule 32.2(c)(2), Federal Rules of Criminal Procedure. (Doc. 62).

        On February 13, 2020, the Court entered a Preliminary Order of Forfeiture for the

afore-described assets, pursuant to 18 U.S.C. § 492 and 28 U.S.C. § 2461(c). (Doc. 48).

        The Court finds that in accordance with the provisions of 21 U.S.C. § 853(n), the

United States published notice of the forfeiture, and of the intent to dispose of the assets

on the official government website, www.forfeiture.gov, beginning on February 19, 2020

and continuing through March 19, 2020. (Doc. 49). The publication gave notice to all

third-parties with a legal interest in the assets to file with the Office of the Clerk, United

States District Court, 2110 First Street, Suite 2-194, Ft. Myers, Florida 33901, a petition

to adjudicate their interest within sixty-days of the first date of publication. No third-party

has filed petition to or claimed an interest in the assets, and the time for doing so has


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the

Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cr-00195-SPC-NPM Document 63 Filed 06/11/20 Page 2 of 2 PageID 202



expired.

      Accordingly, it is:

      ORDERED

      (1) For good cause shown, the United States’ Motion for Final Order of Forfeiture

           is GRANTED.

      (2) Under 21 U.S.C. § 853(n)(7) and Federal Rule of Criminal Procedure

           32.2(c)(2), all right, title, and interest in the assets are CONDEMNED and

           FORFEITED to the United States for disposition according to law. Clear title

           to the assets now vests in the United States of America.

      DONE and ORDERED in Fort Myers, Florida, this 11th day of June 2020.




Copies to:
All Parties/Counsel of Record




                                        2
